DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive.  Applicant asserts that the combination of Chung and Rosenbauer do not teach the elements of claims 9 and 17, in particular the second tank that is now recited in the claims by the present amendments.  However, Applicant’s remarks are moot as they do not apply to the grounds of rejection made in view of such amendments.

Response to Amendments
Amendments to the claims overcome the objection to claim 19 set forth in the prior Office action.  Therefore, the objection is withdrawn.
Amendments to the claims overcome the rejection of claims 10-12 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 9-12 and 17-22 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 21, 22, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the external discharge pipe".  There is insufficient antecedent basis for this limitation in the claim.
Remaining claims are rejected due to their dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 states that the second diverter valve has an inlet from the first diverter .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 27-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 depends from claim 1, which has been cancelled.  It is assumed to depend from claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends on claim 1, which has been cancelled.  It is assumed to depend from claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 depends from claim 32 but contains all the limitations of claim 32 and therefore does not further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 17-19, 21, 22, and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110290284 by Chung et al. in view of U.S. Patent Application Publication 20110083699 by Rosenbauer, U.S. Patent Application Publication 20130305747 by Krische et al., and U.S. Patent Application Publication 20170143182 by Disch et al.
As to claim 9, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a water tank 62 to receive and store water from an external 
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank to receive and store fresh water and being fuildly connected to the drain pump.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a dishwasher with a drying assembly comprising a heat exchanging device that removes heat from air used in a drying process and transfers it to a cooling conduit 19, an evaporator 13, and then a condenser 11 in a water tank 7 to warm washing water prior to its use for washing (fig. 1, paras. 55-58).  Krische teaches that its configuration using heat from exhausted drying air results in less energy consumption for heating washing water (para. 14) and efficient condensation drying in which the drying temperature may be lowered while using a smaller heat pump than otherwise needed (para. 19).
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process 
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.  Since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have obviously adapted the drain pump of Chung to also transfer the water to an inlet of a second tank for heat transfer from exhaust air, since such configuration would have been within routine skill to adapt the tank taught by Krische into the dishwasher of Chung to retain the function and benefits of secondarily heating the water from drying air, as taught by Disch.
Chung does not teach diverter valves connected to the drain pump to selectively direct water to the first tank heat exchanger, the second tank, and its external discharge pipe 51, but it does teach valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from the drain pump to either the heat exchanger or 
As to claim 10, since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have also adapted the drain pump of Chung to also transfer the water to an inlet of a second tank and that an outlet of the second tank would be fluidly connected to the sump (note that Krische teaches that its tank outlet is fluidly connected to the sump, fig. 3).
As to claim 11, one of ordinary skill in the art would have recognized as obvious to have a second diverter valve in series with the first diverter valve to selectively direct water to the first water tank, the second tank, and a discharge pipe in order to achieve the function of selectively directing water from the sump to the tanks and a discharge pipe, since one of ordinary skill in the art would have recognized as obvious to use the drain pump to transfer water to the tanks, as discussed above.  A second diverter valve in series or a three-way diverter valve would be necessary to direct water from the first tank to the sump, from the sump to the second tank, or from the sump to the discharge 
As to claim 12, Krische teaches an on-off valve 14a at the outlet of the water tank 7 to selectively feed water to the sump (fig. 3).
As to claim 17, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a first water tank 62 connected to the sump through a softener 40 (fig. 1); and a heat exchanger 60c (fig. 2) in the first water tank 62, the heat exchanger having an inlet 91 (fig. 2) and an outlet 93 (fig. 2) fluidly connected to the tub (para. 49).
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a dishwasher with a drying assembly comprising a heat exchanging device that removes heat from air used in a drying process and transfers it to a cooling conduit 19, an evaporator 13, and then a condenser 11 in a water tank 7 to warm washing water prior to its use for washing (fig. 1, paras. 55-58).  Krische teaches that its configuration using heat from exhausted drying air results in less energy consumption for heating washing 
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process from not only previously-used wash water, but also exhaust air from a drying process (para. 22).  It would therefore have been obvious to one of ordinary skill in the art to combine the system taught by Chung, which recovers heat from wash water to warm water for a subsequent washing process, with the system of Krische, which recovers heat from drying air to warm water for a subsequent washing process.  Disch teaches that it is also advantageous to first heat the water using recovered heat from washing water and then further heat the water using heat recovered from drying air (para. 23).  
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.
Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, but it does not teach diverter valves, and therefore the dishwasher of Chung modified to have the second tank of Krische would not teach the use of a series of diverter valves to transfer water between the sump, the tanks, and the external discharge pipe.  Chung teaches valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from 
As to claim 18, since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have also adapted the drain pump of Chung to also transfer the water to an inlet of a second tank and that an outlet of the second tank would be fluidly connected to the sump (note that Krische teaches that its tank outlet is fluidly connected to the sump, fig. 3).
As to claim 19, Krische teaches a condenser 11 in the tank 7.
As to claim 21, one of ordinary skill in the art would have recognized as obvious to have a second diverter valve downstream from and in series with a first diverter valve for the reasons discussed above.

As to claims 27-29, one of ordinary skill in the art would have recognized as obvious to use a series of diverter valves to selectively direct water from the drain pump to the first tank, second tank, and external discharge pipe for the reasons discussed above.
As to claim 30, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 31, the water from the second tank of Krische is capable of being used during a main wash.
As to claims 32 and 33, the first tank of Chung can hold a predefined amount of fresh water from an external water supply.
As to claim 34, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 35, the water from the second tank of Krische is capable of being used during a main wash.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SPENCER E. BELL/Primary Examiner, Art Unit 1711